Case 9:18-cv-80861-DLB Document 41 Entered on FLSD Docket 04/24/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-80861-Civ-Brannon

EMMANUEL AZZOPARDI, et al.,

       Plaintiffs,

vs.

BRENT BORLAND, et al.,

       Defendants.

______________________________/

                                     ORDER CLOSING CASE

       THIS CAUSE is before the Court upon a Joint Stipulation for Dismissal Without Prejudice

[DE 40], according to which the parties agree to the dismissal of this case in its entirety, without

prejudice, with each party to bear its own respective attorney’s fees and costs. The Stipulation is

signed by counsel for all parties. Thus, in accordance with Federal Rule of Civil Procedure

41(a)(1)(A)(ii), the Court

       ORDERS that this case is DISMISSED WITHOUT PREJUDICE, with each party to bear

its own costs and attorney’s fees. The Clerk of Court shall CLOSE this case.

       DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

Florida, this 24th day of April, 2019.




                                                           DAVE LEE BRANNON
                                                           U.S. MAGISTRATE JUDGE
